Citation Nr: 1453641	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  10-45 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for paranoid schizophrenia with psychosis.

3.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  

The issues of entitlement to service connection for paranoid schizophrenia with psychosis and arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have bilateral hearing loss for VA compensation purposes.


CONCLUSION OF LAW

The Veteran does not have bilateral hearing loss that is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014). 



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  A December 2009 letter fully satisfied the duty to notify provisions.  That is, the letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  The letter was provided before the initial unfavorable RO decision on the claim in June 2010.  

In terms of assisting the Veteran develop his claim, VA has obtained both service treatment as well as identified post-service treatment records.  In addition, VA afforded the Veteran audiometric examinations in May 2010 and May 2012.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file. 

A VLJ who chairs a hearing must fulfill two duties: (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that the undersigned VLJ failed to comply or identified any other prejudice in the conduct of the March 2013 hearing. In addition, the Veteran's statements and submissions during the course of the appeal, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim because the submissions and statements addressed whether the Veteran has current diagnosis for the claimed disability on appeal, and whether the disability on appeal began in service or is otherwise related to service. 

To establish service connection the evidence must show three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.    

For VA purposes, impaired hearing will be considered to be a disability when (1) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or (2) when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or (3) when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In this case, there is no evidence meeting any one of these three scenarios.  Audiometric testing at the May 2010 and May 2012 VA examinations showed that the highest threshold for either ear for the 500, 1000, 2000, 3000, and 4000 Hertz frequencies was 20 decibels.  Regarding speech recognition, the lowest percentage was in May 2012 - 94 percent in the left ear.  [May 2010 - 100% (right) and 98% (left); May 2012 - 96% (right).]  The Board points out that to satisfy the above regulation, speech recognition must be less than, not equal to, 94 percent.  

The Board considered, but decided against, providing the Veteran with another VA examination.  At the March 2013 hearing, in response to a question from his representative, the Veteran stated that his hearing loss had not gotten worse since his last examination.  As such, there is no indication that the examinations of record do not accurately reflect the current state of the Veteran's hearing.  

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., a hearing loss.  As is noted above, hearing loss disability is defined by regulation, i.e., 38 C.F.R. § 3.385.  No audiometry testing since the Veteran filed his claim in October 2009 has met the above-stated regulatory definition of a hearing loss disability.  As the record does not include any evidence that the Veteran has or during the pendency of the claim has had hearing loss within VA standards, there is no valid claim of service connection for bilateral hearing loss.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Although the Veteran is competent to observe that he may have difficulty hearing, he is unable to establish by his own opinion that he has a hearing loss disability, as by regulation such must be shown by official audiometry.  In light of the foregoing, the preponderance of the evidence is against this claim.  Accordingly, service connection for bilateral hearing loss must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

Upon review, the Board finds that the claims for service connection for paranoid schizophrenia with psychosis and arthritis must be developed further before a decision on the merits can be made.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the claimed disabilities since service.  After securing any necessary authorization, request copies of all indicated records which have not been previously secured and associate them with the claims folder.

2.  Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any paranoid schizophrenia with psychosis.  The examiner must note review of the claims file in the completed examination report or in an addendum.  

The Veteran contends that while stationed in Korea he was involved in an altercation at a bar and was reprimanded which started the onset of his depression and eventual paranoid schizophrenia with psychosis.  

Based on an examination and comprehensive review of the claims file, the examiner must opine as to whether it is at least as likely as not (50 percent probability or more) that any current paranoid schizophrenia with psychosis had its onset in service, is related to the Veteran's in-service bar fight and later discipline, or is otherwise the result of a disease or injury in service.

The examiner must provide a rationale for the opinion based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3.  Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any arthritis found.  The examiner must note review of the claims file in the completed examination report or in an addendum.  The examination should include any necessary diagnostic testing or evaluation, to include X-rays.

The Veteran contends that he injured both knees and his lower back while playing football in service and developed arthritis.  

The examiner should ask the Veteran to identify any other joints other than his knees and lower back he believes are affected by arthritis.  With respect to each joint that is found to be arthritic, the examiner must opine as to whether it is at least as likely as not (50 percent probability or more) that such arthritis had its onset in service, or is otherwise the result of a disease or injury in service.

The examiner must provide a rationale for the opinion based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

4.  Readjudicate the claims of service connection for paranoid schizophrenia with psychosis and arthritis.  If the benefits remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2014).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


